Mr. Justice Duncan delivered the opinion of the court. 6. Vendor and purchaser, § 317*—when direction of verdict for plaintiff in action for purchase money is error. In an action to recover a balance due on a contract for the sale of real estate where defendant filed a counterclaim for damages resulting from false and fraudulent representations made by the plaintiff as to the condition of the property, action of court in excluding all of defendant’s evidence and directing a verdict for plaintiff held error, it appearing that defendant’s evidence tended to prove every element of fraud and deceit and that he was entitled to have a jury pass upon the merits of his defense. 7. Vendor and purchaser, § 348*—measure of damages for false representations hy vendor. For fraud and deceit in inducing a person to purchase real estate upon representations that there was a certain number of fruit trees thereon, the measure of damages is the difference between the value of the land as conveyed to him and the same land with the number of fruit trees thereon as represented.